Citation Nr: 1532553	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  08-33 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to the service-connected lumbar disc disease, L4-5, post-fusion.

2.  Entitlement to service connection for sinusitis, to include as secondary to the service-connected tinnitus.  

3.  Entitlement to service connection for a bilateral shoulder disorder, to include as secondary to the service-connected lumbar disc disease, L4-5, post-fusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from January 1983 to April 1983 and from November 1983 to November 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the VA Regional Office (RO) in St. Paul Minnesota and from July 2006 and October 2007 rating decisions of the RO in Sioux Falls, South Dakota.  Due to the location of the Veteran's current residence, jurisdiction of the appeal is with the RO in Muskogee, Oklahoma.  

In June 2010, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The case was remanded in January 2011 and November 2013 to obtain additional treatment records, afford the Veteran VA examinations, and obtain addendum medical opinions.  Except for the issue of service connection for sinusitis, review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran has submitted new evidence, which relates to the issues on appeal.  He specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2014).  

The issue of service connection for sinusitis being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A cervical spine disorder was not present during service, arthritis was not manifest within one year of discharge from service, and a currently diagnosed cervical spine disorder did not develop as a result of any incident during service, including the service-connected lumbar disc disease, L4-5, post-fusion.

2.  A bilateral shoulder disorder was not present during service, arthritis was not manifest within one year of discharge from service, and a currently diagnosed bilateral shoulder disorder did not develop as a result of any incident during service, including the service-connected lumbar disc disease, L4-5, post-fusion.


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred or aggravated in service and is not proximately due to or the result of the service-connected lumbar disc disease, L4-5, post-fusion.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014); 38 C.F.R. § 3.310 (2006).

2.  A bilateral shoulder disorder was not incurred or aggravated in service and is not proximately due to or the result of the service-connected lumbar disc disease, L4-5, post-fusion.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in letters dated in March 2006 and April 2007 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured examinations in furtherance of his claims.  Pertinent VA examinations were obtained in June 2007 and February 2011 with July 2014 addendum opinions.  38 C.F.R. § 3.159(c)(4).  The VA examinations with addendums obtained in this case are collectively sufficient, as the examiners conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., arthritis) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2014).  

Any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  There has been an amendment to the provisions of 38 C.F.R. § 3.310 during the pendency of this appeal.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the United States Court of Appeals for Veterans Claims ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant.  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

	1.  Cervical Spine Disorder 

The Veteran's STRs show that examinations in December 1982 and November 1983 revealed a clinically normal spine.  In his reports of medical history, he denied symptoms such as swollen or painful joints; arthritis, rheumatism, or bursitis; bone, joint, or other deformity; and recurrent back pain.  The December 1982 report of medical history shows that the Veteran reported having a whiplash injury while playing football.  He denied having any symptoms.  He again reported a whiplash injury in 1980 in his November 1983 report of medical history as well as being neck symptom free for three years.  A January 1985 record shows that the Veteran was tender to touch in the seventh cervical area.  He was diagnosed with a possible muscle strain.  In November 1985, the Veteran complained of pain in the back of the neck.  He was diagnosed with overuse syndrome.  A July 1986 record shows that the Veteran had residual rhomboid pain.  The Veteran reported an injury one and half years ago when he landed with one leg higher than the other.  He complained of intrascapular/thoracic pain.  The diagnoses were soft tissue injury to the thoracic spine and postural/mechanical thoracic pain.  The Veteran's separation examination in September 1986 again revealed a clinically normal spine.  There is indication in the Veteran's STRs of any chronic cervical spine disorder.  They also fail to show any specific cervical spine complaints from a parachuting injury as later reported by the Veteran.  

A post-service health questionnaire dated in February 1987 shows that the Veteran reported his whiplash injury in 1980.  He denied having a stiff neck although he did report swollen joints.  A March 1988 National Guard enlistment examination continued to show a clinically normal spine.  In his report of medical history, he continued to deny symptoms such as swollen or painful joints; arthritis, rheumatism, or bursitis; bone, joint, or other deformity; and recurrent back pain.   

Post-service medical records show that the first indication of cervical spine complaints was in May 1991.  At that time, the Veteran reported falling off a ladder at work.  He also reported falling off a ladder at work in January 1989.  The Veteran was diagnosed with acute traumatic grade II cervical sprain.  X-rays revealed mild discogenic changes.  There were no reports of any in-service injuries, nor did the Veteran report having a continuity of cervical spine symptomatology since service.  A September 1992 MRI was normal.  

The Veteran filed a claim seeking service connection for a back disorder resulting from a parachuting injury in August 1999; no complaints of a cervical spine disorder were made.  A November 2001 treatment record in connection with the Veteran's back claim shows that he reported that he had an injury while he was parachute jumping.  The record shows that the Veteran reported landing hard on his buttock area and suffered pain in his lower back.  No cervical spine complaints were reported.  

A July 2006 record shows that the Veteran reported having a stiff neck; no cervical spine disorder was diagnosed.  X-rays in January 2007 showed degenerative changes.  Another January 2007 record shows cervical pain suspected secondary to facet arthropathy.  These records also do not show a report of any in-service injury or having a continuity of symptomatology since service.  

In an April 2007 statement, although the Veteran reported that his head was snapped backwards during one jump.  He also he reported that his back pain was now spreading to his neck.  

The Veteran was afforded a VA examination in June 2007.  The examiner noted the indication of a pre-service whiplash injury in the Veteran's STRs.  The examiner also noted that the Veteran's September 1986 discharge examination was negative for the neck and the January 2007 treatment records.  The examiner reported that the Veteran was "somewhat vague" about when his neck pain actually began.  The examiner reported that the Veteran finally decided that it occurred about the same time as he made a jump and then came down backwards, hitting his feet, then his buttocks, back, and then hitting his head.  He said that he had had no acute injury prior to service.  The Veteran denied any other injury during service and said that he had treatment to his neck at that time, which was approximately in 1984.  He denied any after service acute injuries.  

The examiner observed that in looking at the Veteran's STRs, the only thing they could finding concerning a jump injury was a note in 1986 that indicated back pain between his shoulder blades for one and a half years after he jumped and came down landing on one foot being higher than the other.  The examiner noted that there was no documented history of injury relating to the Veteran coming down on his buttocks, back, or head at that time.  The examiner reported the Veteran's STRs that showed back complaints and the January 1985 and November 1985 records that showed cervical spine and neck complaints.  The examiner noted that there was no further mention of neck pain after the November 1985 record.  The Veteran was diagnosed with degenerative changes.

The examiner opined that it was less likely than not that the current symptomatology was related to an injury occurring in service.  Rationale was that no documented acute injury could be noted for the Veteran's back pain as noted per review of the STRs.  The examiner noted that there were two mentions of neck pain, indicating a transient and intermittent problem at that time and not a chronic problem.  The examiner observed that there were no indications of neck problems or neck treatment from discharge in 1986 until January of 2007.  The examiner also opined that concerning aggravation, that was a new question since there was no relationship to injuries documented in the STRs at that time.  The examiner noted that the Veteran had no significant acute flares resulting in increased further disability noted as by his own statement.  The examiner observed that it should also be noted the Veteran's statement that the pain was beginning now and not an injury in service.  

At his June 2010 hearing, the Veteran testified that that his in-service jumps also resulted in a cervical spine disorder.  June 2010 Hearing Transcript (T.) at 5.  

The Veteran was afforded another VA examination in February 2011.  The examiner noted that there was no evidence of injury to his neck while he was in service as well as the negative September 1986 separation examination.  The Veteran reported that said he was a paratrooper in service and had several parachute jumps landing on the ground.  He reported that one time in 1985, his head snapped to the ground and he felt stiffness in his neck, but he never reported or complained about his neck condition while in service, but went to a chiropractor who helped him.  He denied of any significant trauma or injury to his neck while in service.  He reported that after he was discharged from service, he continued to feel stiffness and pain.  He also denied of any significant trauma or injury to his neck after he was discharged from service.  The Veteran was diagnosed with subjective pain with normal examination of cervical spine pending X-ray report.  The examiner opined that after reviewing the claims file and medical records, including STRs, and obtaining a history from the Veteran and performing the physical examination, it was not likely related to his military service as there was no evidence of any trauma or injury to his neck or any treatment to his neck condition, and he denied any specific trauma or injury to his neck while he was in service.

An addendum opinion was obtained in July 2014.  The examiner reported that X-rays of the lumbar spine in October 2005 showed that he had had back surgery.  The examiner reported the January 2007 cervical spine X-rays and also that a CT of the thoracic spine in March 2006 showed no abnormality.  The examiner opined that after a review of the medical records and a review of the medical literature, the degenerative disc/joint disease of the cervical spine was less than likely permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge and was not caused by and/or worsened by an already service-connected lumbar spine disability.  The examiner reported that their conclusion was based on the preponderance of evidence beginning with the VA treatment records.  The examiner reported that those records clearly showed lumbar spine disease, which had already been operated on when the MRI was performed and the thoracic spine CT scan in March 2006, in which the thoracic spine was identified as completely normal.  The examiner noted that the cervical spine however, showed degenerative disc disease on X-rays in January 2007, which was a common finding associated with normal aging.  The examiner opined that it was illogical for the lumbar spine condition to "cause or aggravate" the cervical spine condition, especially when there was noted normal thoracic spine separating the cervical and lumbar spine.  The examiner referenced medical literature in support of their opinion.  

None of the Veteran's treatment records contain any opinion relating a cervical spine disorder to his military service or to his service-connected lumbar spine disability.

Based on a review of the evidence, the Board concludes that service connection for a cervical spine disorder is not warranted.  Although the evidence shows that the Veteran had in-service cervical spine complaints and is currently diagnosed with a cervical spine disorder, it does not show that a cervical spine disorder is related to his military service, to include being secondary to his service-connected lumbar spine disability.  

Beginning with service connection on a direct basis, although the Veteran's STRs show a whiplash injury before service, as there was no diagnosis of a cervical spine disorder at entrance, the Veteran is presumed to have been in sound condition.  Although his STRs show that he complained of tenderness with a diagnosis of a possible muscle strain in January 1985 as well as pain in the back of the neck in November 1985 with a diagnosis of overuse syndrome, the evidence fails to show a chronic cervical spine disorder in service.  While he had residual rhomboid pain in July 1986, a thoracic spine injury, and not a cervical spine injury, was diagnosed.  The fact that his September 1986 separation examination and March 1988 enlistment examination revealed a normal spine and were silent for any cervical spine complaints weighs against a finding that a chronic cervical spine disorder was incurred in service.  As for the Veteran's contention that he injured his spine in a jumping accident, there is no documentation in his STRs of any cervical spine injury resulting from a parachute jump as described by the Veteran.  The Veteran's post-service treatment records are all silent for a report of an in-service jumping injury, even in records where he specifically discussed incurring a back injury during such jump.  

In this case, the Veteran's STRs and post-service treatment records fail to show an in-service neck injury or that if any such injury did occur, it resulted in a chronic cervical spine disorder.  The evidence fails to show that the two documented neck complaints in 1985 resulted in any currently diagnosed cervical spine disorder.  As discussed above, the June 2007 examiner opined that those two mentions of neck pain indicated a transient and intermittent problem at that time and not a chronic problem.  The contemporaneous evidence of record weighs against a finding that the onset of a cervical spine disorder began in service or that any currently diagnosed disorder is related to his in-service complaints and reported injury.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  

The evidence fails to support a finding that a currently diagnosed cervical spine disorder is directly related to the Veteran's military service.  None of his treatment records contain any such opinion.  The only medical opinions of record, those of the VA examiners, collectively show that the Veteran's currently diagnosed cervical spine disorder is not related to his military service.  As the opinions were formed after interviewing and examining the Veteran, as well as reviewing the evidence of record, the Board accords them great probative value.  They are also uncontradicted.  Therefore, the evidence weighs against a finding that a cervical spine disorder is directly related to the Veteran's military service.  

Regarding service connection on a secondary basis, the evidence fails to show that the Veteran's service-connected lumbar disc disease, L4-5, post-fusion either caused or aggravated a cervical spine disorder.  None of his treatment records contains any such opinions.  The only medical opinion of record, that of the July 2014 examiner, shows that the Veteran's lumbar spine disability did not cause or aggravate a cervical spine disorder.  As the examiner's opinion was formed after reviewing the evidence, which included the February 2011 physical examination, the Board accords it great probative value.  It is also uncontradicted.  

The overall evidence of record weighs against a finding of a cervical spine disorder being associated with the Veteran's active duty.  Without competent evidence of an association between a cervical spine disorder and his active duty, to include being secondary to the service-connected lumbar disc disease, L4-5, post-fusion, service connection for a cervical spine disorder, to include as secondary to the lumbar disc disease, L4-5, post-fusion, is not warranted.

Furthermore, as the evidence does not show that arthritis was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as arthritis is a chronic disease as per 38 C.F.R. § 3.309.  The fact that his service examinations after the in-service complaints showed a normal cervical spine as well as the Veteran denying symptoms in his March 1988 report of medical history all weigh against a finding of a continuity of symptomatology as already set forth above.  In this case, as already discussed above, the contemporaneous service records weigh against any finding of a continuity of symptomatology since service.  See Curry at 68.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of a cervical spine disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between a cervical spine disorder and the Veteran's active duty, to include the service-connected lumbar disc disease, L4-5, post-fusion, service connection for a cervical spine disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a cervical spine disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a cervical spine disorder, to include as secondary to the service-connected lumbar disc disease, L4-5, post-fusion, is denied.  See 38 U.S.C.A §5107 (West 2014).  

	2.  Bilateral Shoulder Disorder

The Veteran's STRs show that examinations in December 1982 and November 1983 revealed clinically upper extremities.  In his reports of medical history, he denied symptoms such as swollen or painful joints; arthritis, rheumatism, or bursitis; bone, joint, or other deformity; and painful or "trick" shoulder.  A January 1985 record shows that the Veteran had pain sometimes between his shoulder blades; the diagnosis was strain/low back pain.  In May 1985, the Veteran had pain upon palpation in the right scapula area.  He had full range of motion of the shoulders; a diagnosis of pain in back of questionable etiology was rendered.  A July 1986 record shows that the Veteran had back pain between the shoulder blades for one and a half years.  Another July 1986 reveals that he had residual rhomboid pain.  He complained of intrascapular/thoracic pain for one and a half years.  The diagnoses were soft tissue injury to the thoracic spine and postural/mechanical thoracic pain.  The Veteran's separation examination in September 1986 again revealed clinically upper extremities.  There is indication in the Veteran's STRs of any chronic bilateral shoulder disorder.  

A post-service health questionnaire dated in February 1987 shows that the Veteran reported swollen joints and pain between shoulders.  A March 1988 National Guard enlistment examination again showed clinically normal upper extremities.  In his report of medical history, he continued to deny symptoms such as swollen or painful joints; arthritis, rheumatism, or bursitis; bone, joint, or other deformity; and painful or "trick" shoulder.   

Post-service medical records show that the first indication of bilateral shoulder complaints was in October 1992.  The Veteran reported a previous condition of bilateral shoulder tendonitis.  Another record also dated in October 1992 reveals that the Veteran reported doing significant overhead work.  He reported being diagnosed in July 1990 with bursitis and with tendonitis in March 1992.  Following the 1992 records, the next shoulder complaints were in January 2002 when the Veteran reported being bothered by shoulder discomfort for the last one and a half to two years.  He denied any specific injury.  The diagnosis was bilateral shoulder rotator cuff tendonitis.  A February 2002 record shows a diagnosis of degenerative arthritis of the right shoulder.  X-rays of the left shoulder in November 2004 showed no signs of bony lesion or fracture; the Veteran was diagnosed with left shoulder pain with possible rotator cuff tear.  Another record also dated in  November 2004 reveals that the Veteran's left shoulder pain started about one month ago; he did not recall any specific injury or change in activity.  Although the Veteran's treatment records reveal continuing treatment for his shoulders with diagnoses of bilateral shoulder disorders, none of his records contain any opinion relating a disorder to his military service or to his service-connected lumbar spine disability.  There are also no reports of any in-service injuries, or a report of a continuity of bilateral shoulder symptomatology since service.   

The Veteran was afforded a VA examination in June 2005.  He was diagnosed with bilateral shoulder arthropathies.  The examiner opined that the bilateral shoulder condition was in no way related to the fusion of the lumbar discs L4-L5.  The rationale was that there was no connection between the L4-L5 vertebra and exiting nerves and the shoulders.  The examiner opined that the shoulder conditions were apparently asymmetric.  The examiner noted that the right involved bone shaving, which would imply a degree of impingement, while the left involved rotator cuff tear, which might also have arisen from an impingement syndrome.  The examiner opined that neither cases nor conditions were related to the lumbar spine or the associated exiting nerves.  The examiner concluded that the bilateral shoulder conditions and right leg condition were not associated.  The examiner reported that they involved different exiting nerve roots and that the shoulder conditions arose from anatomical and mechanical abnormalities, not from the lumbar region.  

In an April 2007 statement, the Veteran reported never having trouble with his shoulders until after the back surgery.  He reported that a physician told him that he was compensating for the lack of flexibility in his back by using his shoulders more.  

The Veteran was afforded another VA examination in February 2011.  He reported that he did not know when he started to have a problem and he denied of any specific trauma or injury to his shoulders and was never treated for any shoulder condition while he was in service.  The Veteran said he was a paratrooper and had several parachute jumps and over the years he developed pain in both shoulders and he had surgery done on his shoulders twice.  He also denied of any specific trauma or injury to his shoulders after he was discharged from service, but said he was playing basketball during 2004 and he felt sharp pain in his left shoulder.  The Veteran was diagnosed with status post recent subacromial decompression and Mumford procedure of the right shoulder and status post recurrent rotator cuff repair of the left shoulder.  The examiner opined that after reviewing the claims file and medical records, including STRs, and obtaining a history from the Veteran and performing the physical examination, the shoulder conditions were not likely related to the Veteran's military service.  The examiner opined that there was no evidence of any trauma or injury to shoulders or any treatment to any shoulder condition, and he denied any specific trauma or injury to his shoulders while he was in service, and his September 1986 separation examination was normal.  

An August 2011 record shows that the Veteran was having right shoulder pain. He reported that he had not had any injury, but had been doing a lot of yard work.  

An addendum opinion was obtained in July 2014.  The examiner discussed VA treatment records showing surgery for his shoulders.   The examiner opined that after a review of the medical records and a review of the medical literature, the bilateral shoulder conditions, including previous surgeries and subsequent and impingement syndromes, were less than likely permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge and was not caused by and/or worsened by an already service-connected lumbar spine disability.  The examiner reported that their conclusion was based on the preponderance of evidence in the electronic treatment records that document onset of the shoulder conditions unrelated to any lower back condition and related to shoulder activity such as "working in the yard" described to an orthopedic specialist in February 2008.  [The Board observes that the February 2008 record actually refers to the Veteran's right elbow; however, as noted above, the August 2011 record did show such complaint.]  The examiner opined that it was illogical to relate the conditions documented in either the previous VA examinations or the electronic treatment records with the service-connected lumbar spine condition with documentation that clearly supported the shoulder conditions were caused by and worsened by etiologies unrelated to the lumbar spine condition.  
Based on a review of the evidence, the Board concludes that service connection for a bilateral shoulder disorder is not warranted.  Although the evidence shows that the Veteran had in-service scapula complaints and is currently diagnosed with bilateral shoulder disorders, it does not show that a current bilateral shoulder disorder is related to his military service, to include being secondary to his service-connected lumbar spine disability.  

Beginning with service connection on a direct basis, although the Veteran's STRs show intrascapular and scapula complaints, and pain on palpation of the right shoulder, they fail to show that he incurred any specific event, injury, or disease to his bilateral shoulders.  The Veteran has not reported any specific shoulder injury being incurred during service.  As discussed above, examinations throughout his service, including his September 1986 separation examination as well as the March 1988 examination, all showed normal upper extremities.  The Veteran's reports of medical history all show that he denied any pertinent symptoms.  None of his post-service treatment records show any report of an in-service injury, or that the onset of his symptoms began during service.  The Veteran himself reported that his shoulder problems began after back surgery and not during service; he has not reported incurring any specific bilateral shoulder injury during his military service.  The contemporaneous evidence of record weighs against a finding that the onset of a bilateral shoulder disorder began in service or that any currently diagnosed disorder is related to his in-service complaints.  See Curry at 68.  

The evidence fails to support a finding that a currently diagnosed bilateral shoulder disorder is directly related to the Veteran's military service.  None of his treatment records contain any such opinion.  The only medical opinions of record, those of the VA examiners, collectively show that the Veteran's currently diagnosed bilateral shoulder disorders are not related to his military service.  As the opinions were formed after interviewing and examining the Veteran, as well as reviewing the evidence of record, the Board accords them great probative value.  They are also uncontradicted.  Therefore, the evidence weighs against a finding that a bilateral shoulder disorder is directly related to the Veteran's military service.  

Regarding service connection on a secondary basis, the evidence fails to show that the Veteran's service-connected lumbar disc disease, L4-5, post-fusion either caused or aggravated a bilateral shoulder disorder.  None of his treatment records contains any such opinions.  The only medical opinion of record, that of the July 2014 examiner, shows that the Veteran's lumbar spine disability did not cause or aggravate a bilateral shoulder disorder.  As the examiner's opinion was formed after reviewing the evidence, which included the February 2011 physical examination, the Board accords it great probative value.  It is also uncontradicted.  The Board acknowledges the Veteran's statement of not having shoulder problems until after his back surgery.  However, even after reviewing the claims file, which included such statement, the VA examiner still provided a negative nexus opinion.  The Veteran's treatment records do not contain any opinion relating a bilateral shoulder disorder to compensating for the lack of flexibility in his back by using his shoulders more.

The overall evidence of record weighs against a finding of a bilateral shoulder disorder being associated with the Veteran's active duty.  Without competent evidence of an association between a bilateral shoulder disorder and his active duty, to include being secondary to the service-connected lumbar disc disease, L4-5, post-fusion, service connection for a bilateral shoulder disorder, to include as secondary to the lumbar disc disease, L4-5, post-fusion, is not warranted.

Furthermore, as the evidence does not show that arthritis was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as arthritis is a chronic disease as per 38 C.F.R. § 3.309.  The fact that service examinations showed normal upper extremities, as well as the Veteran denying symptoms in his March 1988 report of medical history, all weigh against a finding of a continuity of symptomatology as already set forth above.  In this case, the contemporaneous service records weigh against any finding of a continuity of symptomatology since service.  See Curry at 68.
Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of a bilateral shoulder disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between a bilateral shoulder disorder and the Veteran's active duty, to include the service-connected lumbar disc disease, L4-5, post-fusion, service connection for a bilateral shoulder disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral shoulder disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a bilateral shoulder disorder, to include as secondary to the service-connected lumbar disc disease, L4-5, post-fusion, is denied.  See 38 U.S.C.A §5107.  


ORDER

Entitlement to service connection for a cervical spine disorder, to include as secondary to the service-connected lumbar disc disease, L4-5, post-fusion, is denied.

Entitlement to service connection for a bilateral shoulder disorder, to include as secondary to the service-connected lumbar disc disease, L4-5, post-fusion, is denied.  


REMAND

Regrettably, another remand is necessary for the issue of service connection for sinusitis.  The issue was most recently remanded to obtain a medical opinion regarding whether sinusitis is secondary to the service-connected tinnitus.  The Veteran was afforded a VA examination in April 2014; the examiner opined that tinnitus did not cause sinusitis and that there was no relationship, but did not provide any opinion specifically as to whether the Veteran's tinnitus aggravates sinusitis.  Therefore, a remand for an addendum opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Muskogee VA Medical Center.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Obtain an addendum medical opinion from the April 2014 VA examiner (or, if unavailable, from a medical professional with appropriate expertise).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the record and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed sinusitis is aggravated (permanently worsened beyond normal progression) by the service-connected tinnitus [If any sinusitis is found to have been aggravated by the service-connected tinnitus, the examiner should quantify the approximate degree of aggravation.]  

The examiner should address the Veteran's report that his sinus problems get worse when his tinnitus worsens. 

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the addendum report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


